Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 22, 2022

                                      No. 04-22-00628-CR

                            Ex Parte Jose ANTONIO-SANTIAGO

                         From the County Court, Webb County, Texas
                             Trial Court No. 2022CRB000720L1
                         Honorable Leticia Martinez, Judge Presiding


                                         ORDER
       Appellant’s brief was due on November 17, 2022. However, appellant has filed a motion
requesting an extension of time to file his brief. The motion is GRANTED. Appellant’s brief is
due on or before January 2, 2022.
       Further requests for extensions of time will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court